                                                      U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      January 13, 2020

BY ECF AND FAX

The Honorable Victor Marrero
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

              Re:   United States v. Torres, et al., S8 16 Cr. 809 (VM)

Dear Judge Marrero:

        The Court previously set this matter for a final pretrial conference the late afternoon of
January 24, 2020. Having been advised of the Court’s conflict, the parties have conferred and
respectfully request that the pretrial conference instead commence at 9:15 a.m. the same day,
January 24, 2020.

                                               Respectfully submitted,

                                               GEOFFREY S. BERMAN
                                               United States Attorney

                                         by:           /s/
                                               Jessica Fender
                                               Anden Chow
                                               Jacqueline Kelly
                                               Assistant United States Attorneys
                                               (212) 637-2276 / 2348 / 2456

cc: Counsel of record (by ECF)
